DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
Claims 12 and 14-23 are pending and are examined. Claims 1-11 and 13 are cancelled. 

			Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, “A surface of lesser radius of a cone frustum” is unclear and indefinite. Nothing is described as having a radius or being frustum shaped, and it is unclear how “a surface” is relating to these features.  Because the frustum/radius are not described previously or claimed, is any surface satisfying this limitation? The “cone 

Regarding Claim 23, the limitation “by the base of greater radius of the frustum” is unclear and indefinite. What is the greater radius relative to? Please clarify.

Claims 15-22 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14, 15, 16, 17, 18, 20, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US Pub 2010/0290041; previously cited), in view of Duckett (WO 2016/081168; previously cited).

Regarding Claim 12, Graham teaches a measurement cuvette (Figs. 1-3, [0036]  1) introduce one or more prepared samples to be analyzed and a sheath liquid into flow cell 30, 2) drain exiting sample(s) and sheath liquid to waste, ) comprising, 
a base and a transparent lateral enclosure extending from the base so as to form therewith an optical measurement chamber (Figs. 2 and 3 [0035] the transparent material forming the wall of flow cell 30 thus providing windows of substantially uniform 
the base having a through-orifice of 30 to 100 µm in diameter for cells to pass through ([0035] the respective width of each channel side of portion Z in passageway 32 is about 50 micra), wherein the base and the transparent lateral enclosure form a one-piece cuvette suitable both for impedance measurement and for optical measurement (the one-piece cuvette would be capable of being suitable for various measurements including impedance measurement and optical measurement).  
wherein the base has an upper surface, the through-orifice traversing the base at a portion thereof corresponding to the surface of lesser radius of the upper surface (See Fig. 1 and Fig. 12A; [0035] As shown in FIGS. 2 and 3, passageway 32, extending between the opposing end surfaces 36 of flow cell 30 and typically coaxial with its longitudinal axis A, is preferably enlarged from said internal prismatic channel through 
Graham is silent to which is the combination of a lateral surface and a surface of lesser radius of a cone frustum.
Duckett teaches in the related art of a flow cell cuvette. The term "frustoconical" as used herein refers to a shape approximating a cone with a tapered tip. It is used in its conventional sense to refer to the shape of a frustum of a cone, where frustum is used in its conventional sense to refer to the basal part of a solid cone or pyramid formed by cutting off the top by a plane parallel to the base. Page 3, lines 3-7. In certain aspects, the narrowing region 104 may be a frusto-conical, e.g., as defined above. The narrowing region 104 may be axially aligned with the flow channel 106. For example, the narrowing region 104 may be centered above the flow channel 106 (e.g., as shown in FIG. 1 B) and oriented in the same direction as the flow channel 106 (e.g., as shown in FIG. 1A). The narrowing region 104 and the flow channel 106 may be integrated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of the base in the device of Graham to be configured as the combination of a lateral surface and a surface of lesser radius of a cone frustum, as taught by Duckett, in order to allow for a common design for a flow cell cuvette. 	

Regarding Claim 14, modified Graham teaches the measurement cuvette according to claim 12, wherein the base has a lower surface which is the combination of a lateral surface and a surface of lesser radius of a frustum, the through-orifice traversing the base at a portion thereof corresponding to the surface of lesser radius of the lower surface (Graham teaches See Fig. 1 and Fig. 12A; [0035] As shown in FIGS. 2 and 3, passageway 32, extending between the opposing end surfaces 36 of flow cell 30 and typically coaxial with its longitudinal axis A, is preferably enlarged from said internal prismatic channel through end surfaces 36 to form an hour-glass shape having cylindrical bores 54. [0041] The envelope of flow cell 30' is also prismatic in form, being bounded by six lateral sides 60 of rectangular shape, and a pair of opposing planar end surfaces 61 of hexagonal shape. Preferably, the respective transverse hexagonal cross-sections of particle-sensing zone Z' and the envelope of flow cell 30' are substantially 
  
Regarding Claim 15, modified Graham teaches the measurement cuvette according to claim 13, wherein the base has, at the portion corresponding to the surface of lesser radius, a thickness between 40 and 100 µm (Graham teaches [0045] It will be understood that the above-noted ratios and preferable dimensions apply to a preferred process for making monolithic optical flow cell 30 of FIG. 2 or 30' in FIG. 5 having, respectively, square or hexagonal particle-sensing zones Z or Z' about 50 micra flat-to-flat, with wall thickness to permit proper finishing after drawing.).  

Regarding Claim 16, modified Graham teaches the measurement cuvette according to claim 12, further comprising a fluid intake having an intake orifice opening into the measurement chamber, the intake orifice being lower than the through-orifice (Graham teaches [0036] As shown in FIG. 1, cap elements 34 and 35 are provided with a plurality of ports P1-P6 which serve to 1) introduce one or more prepared samples to be analyzed and a sheath liquid into flow cell 30, 2) drain exiting sample(s) and sheath liquid to waste, 3) flush one or both internal chambers in caps 34 and 35 to waste. , via the multi-port nozzle of the '652 patent, may be used in other embodiments.) Port P2 is 

Regarding Claim 17, modified Graham teaches the measurement cuvette according to claim 12, wherein the enclosure has a spherical outer surface, the centre whereof is at the exit and in the vicinity of the through- orifice (Graham teaches [0052] FIGS. 12A, 12B, and 12C illustrate different aspects of an monolithic optical flow cell 90 fabricated by grinding and polishing an envelope having a central non-cylindrical surface of revolution 96, preferably coaxial with prismatic flow channel 93; Shape of the revolution is spherical).  

Regarding Claim 18, Graham teaches the measurement cuvette according to claim 17 and teaches [0009] A prismatic volumeter conduit, e.g., the 50 micra by 50 micra square conduit described above, is formed in such flow cells by boring the square channel from both ends to a suitable diameter (e.g., 1.25 mm), leaving in situ a short length (e.g., 65 micra) of the original channel in the middle of the flow cell that opens at each end into a small cup-shaped recess (e.g., of radius about 600 micra) substantially tangent to a 90-degree cone coaxial with the original channel and continuous with the end bores. 

Regarding the spherical outer surface and the location of the center from the exit of the through- orifice, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the centre of the spherical outer surface to be situated between 200 and 600 µm from the exit of the through- orifice, in order to allow for a base to be aligned with the exit.  

Regarding Claim 20, Graham teaches the measurement cuvette according to claim 12, further comprising a sub- base under the base, the sub-base forming with the base and the enclosure the one-piece cuvette (internal chambers in caps 34 and 35).
Graham is silent to wherein the sub-base has a lateral surface comprising V-shaped centering elements.
Regarding the shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sub-base to include a lateral surface comprising V-shaped centering elements, in the device of Graham, in order to fit with a corresponding base.

Regarding Claim 21, modified Graham teaches a system for characterising cells, comprising the measurement cuvette according to claim 12 and a cuvette support (Graham teaches [0036] As shown in FIG. 1, cap elements 34 and 35 are provided with a plurality of ports P1-P6 which serve to 1) introduce one or more prepared samples to be analyzed and a sheath liquid into flow cell 30, 2) drain exiting sample(s) and sheath liquid to waste, 3) flush one or both internal chambers in caps 34 and 35 to waste. Cap element would be a cuvette support).  

Regarding Claim 22, Graham teaches the system according to claim 21, wherein the measurement cuvette further comprises a sub-base under the base, the sub-base forming with the base and the enclosure the one-piece cuvette (internal chambers in caps 34 and 35), 
wherein the cuvette support has two grooves intersecting at an intersection (P1-P6 plurality of ports in cap elements 34 and 35. Each port intersects with another port on the opposite support side.) 

Regarding the shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sub-base to include a lateral surface comprising V-shaped centering elements, in the device of Graham, such that the transversal profile is a V, the intersection forming a seat for the measurement cuvette, in order to fit with a corresponding base.

Regarding Claim 23, modified Graham teaches the measurement cuvette according to claim 14, wherein the lower surface of the base defines a convergent chamber extending from an inlet formed by the base of greater radius of the corresponding cone frustum up to the through-orifice (a chamber is at approximately where 54 and 55 is in Fig. 2 and the chamber is an extension from the inlet at approximately 32).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (US Pub 2010/0290041; previously cited), in view of in view of Duckett (WO .
Regarding Claim 19, Graham teaches the measurement cuvette according to claim 12.
Graham is silent to further comprising a seal housing on an upper surface of the enclosure.  
Wagner teaches in the related art of a flow cell (cuvette). [0038] Flow cell and detection optics assembly 104 includes flow cell 150, inlet assembly 164, outlet assembly 166, collection optics assembly 180, and detector 190. O-ring 171 seals the interface between inlet connector 167 and flow cell enclosure 151, and O-ring 172 seals the interface between inlet connector 169 and flow cell enclosure 151. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an o-ring (seal housing), as taught by Wagner, to the upper surface of the enclosure, in the device of Graham, in order to allow for a seal to hold the structures in place, as taught by Wagner in [0038].

Response to Arguments
Applicant’s arguments, see page 4, filed 38/22, with respect to the previous 112b rejection of claim 14 (“a frustum” is unclear and indefinite) have been fully considered and are persuasive.  The previous 112b over claim 14 has been withdrawn. However, the examiner notes there is a 112b rejection over claim 14 remaining as it is dependent on a 112b rejected base claim (claim 12).

3/8/22 have been fully considered but they are not persuasive. 

First, Applicant argues on pages 4-5 regarding the 112b rejections for claims 12 and 14 the difference between a cone frustrum and a frustoconical.
In response, the examiner respectfully disagrees. The examiner notes the Merriam-Webster dictionary online on 3/11/22 (see NPL) defines frustoconical - of a frustum of a cone and defines frustum as the portion of a cone or pyramid which remains after its upper part has been cut off by a plane parallel to its base. The examiner is interpreting frustoconical as an equivalent to a cone frustum. The examiner notes that the claim limitation uses the term “combination” as in the base has an upper surface which is a combination of a lateral surface plus a surface of lesser radius of a cone frustum and the base is not only a cone frustum. Note a surface with a cone frustum is not claimed and the surface of the lesser radius is not claimed on its own. It is only claimed in regard to the combination. The examiner notes the 112b rejection as described above in this Office action. Nothing is described as having a radius or being frustum shaped, and it is unclear how “a surface” is relating to these features.  Because the frustum/radius are not described previously or claimed, is any surface satisfying this limitation? The “cone frustum” is not specified. The cone frustum is only specified relative to the upper surface which is a combination of a lateral surface and the surface of lesser radius”.  It is unclear to the examiner what a combination is attempting to describe, and the examiner is unclear how a lateral surface and a surface of lesser radius of a cone frustum are combined.  Additionally, it is unclear whether a lateral 
Applicant may specify each surface and then the combination as well as other surfaces in relation to the upper surface for further clarity. 

Second, Applicant argues on page 7 regarding the 103 rejections that the upper surface is not formed from the combination of a lateral surface and a surface of lesser radius of a cone frustum. 
In response, the examiner respectfully disagrees. The examiner notes that the frustoconical shape would still meet the claim limitation as is. The prior art of Duckett teaches a frusto-conical shape in a cuvette.  Specifically, Duckett teaches in the related art of a flow cell cuvette. The term "frustoconical" as used herein refers to a shape approximating a cone with a tapered tip. It is used in its conventional sense to refer to the shape of a frustum of a cone, where frustum is used in its conventional sense to 

				Additional Reference
Calzi (US Patent 4,168,294) teaches said cuvette having a vertical axis of symmetry and enclosing a containing cavity of cone frustum walls diverging upwards in Claim 1. 

Definition of frustum:
https://www.merriam-webster.com/dictionary/frustum 

Definition of frustoconical:	
https://www.merriam-webster.com/dictionary/frustoconical

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798